   Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 1 of 32



           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



BEST MEDICAL                        Civil Action No. 1:19-cv-03409-MLB
INTERNATIONAL, INC.,
                                     JURY TRIAL DEMANDED
               Plaintiff,
          v.

ELEKTA, INC. and ELEKTA
LIMITED,

               Defendants.




      ELEKTA’S MEMORANDUM IN SUPPORT OF MOTION

        TO STAY CASE PENDING INTER PARTES REVIEW
       Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 2 of 32


                                      TABLE OF CONTENTS

                                                                                                                 Page

I.     INTRODUCTION .......................................................................................... 1
II.    HISTORY AND STATUS OF THIS LITIGATION ..................................... 2
III.   PATENT OFFICE REVIEW OF THE ASSERTED PATENTS................... 6
IV.    LEGAL STANDARD ..................................................................................10
V.     ARGUMENT ................................................................................................12
       A.      The status of the instant action weighs in favor of a stay ..................12
       B.      A stay will simplify the issues before this Court ...............................15
               1.       The Patent Office will decide the validity of most of the
                        asserted claims in two of the asserted patents..........................16
               2.       The Patent Office’s determinations on the ’096 Patent
                        claims should apply to similar ’283 Patent claims ..................17
               3.       The Patent Office’s analysis will simplify assessments of
                        all Asserted Patents and all Asserted Claims ...........................18
               4.       Elekta’s validity defenses in the litigation will be limited
                        by IPR estoppel ........................................................................20
       C.      A stay will reduce the resource burden on this Court and the
               parties .................................................................................................21
       D.      The impact of COVID-19 on this Court and civil cases in
               general further supports granting a stay at this time ..........................22
       E.      A stay would not cause BMI to suffer undue prejudice or give
               Elekta an unfair tactical advantage.....................................................24
VI.    CONCLUSION.............................................................................................25




                                                         -i-
        Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 3 of 32




                                      TABLE OF AUTHORITIES

                                                                                                             Page(s)

Cases
ACQIS, LLC v. EMC Corp.,
  109 F. Supp. 3d 352 (D. Mass. 2015) ................................................................. 17

Clinton v. Jones,
   520 U.S. 681 (1997) ............................................................................................ 10

Convergence Techs. (USA), LLC v. Microloops Corp.,
  2012 U.S. Dist. LEXIS 51794, No. 5:10-cv-02051-EJD (N.D. Cal.
  April 12, 2012) .................................................................................................... 14

Ethicon, Inc. v. Quigg,
   849 F.2d 1422 (Fed. Cir. 1988) .......................................................................... 10

Ethicon LLC v. Intuitive Surgical, Inc., 2019 US Dist LEXIS 45452,
   Case No. 17-871-LPS (D. Del. March 20, 2019) ............................................... 12

Graywire, LLC v. Ciena Corp.
  2009 U.S. Dist. LEXIS 131906, Case No. 1:08-cv-2993-BBM
  (N.D. Georgia July 17, 2009) .............................................. 13, 16, 19, 20, 21, 22

In re Etter,
    756 F.2d 852 (Fed. Cir. 1985) ............................................................................ 19

Intellectual Ventures II LLC v. SunTrust Banks, Inc.,
   2014 U.S. Dist. LEXIS 142295, Case No. 1:13-cv-02454-WSD
   (N.D. Ga., Oct. 7, 2014).........................................................................11, 16, 17

Interface, Inc. v. Tandus Flooring US, LLC,
   2013 U.S. Dist. LEXIS 158608, Case No. 4:13-cv-46-WSD (N.D.
   Ga. Nov. 5, 2013)..............................................................................13, 21, 24, 25

IOENGINE, LLC v. PayPal Holdings, Inc.,
  2019 U.S. Dist. LEXIS 141545, Case Nos. 18-452-WCB (D. Del.
  Aug. 21, 2019) ..............................................................................................11, 17



                                                           ii
        Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 4 of 32



Landis v. N. Am. Co.,
  299 U.S. 248 (1936) ............................................................................................ 10

Murata Mach. USA v. Daifuku Co.,
  830 F.3d 1357 (Fed. Cir. 2016) ....................................................................10, 11

Tomco2 Equip. Co. v. Se. Agri-Sys., Inc.,
  542 F. Supp. 2d 1303 (N.D. Ga. 2008) ........................................................passim

Statutes
35 U.S.C. § 315(e)(2) ............................................................................................... 20

Other Authorities
37 C.F.R. § 42.100(c)............................................................................................... 24

Local Patent Rule 4.2 ................................................................................................. 4




                                                          iii
      Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 5 of 32



I.    INTRODUCTION
      In light of the United States Patent Office’s recent decision to institute inter

partes review to determine the patentability of two of the four patents asserted in

this case, and the calendar congestion and scheduling issues created by Plaintiff

Best Medical International’s (“BMI”) retention of new counsel and the COVID-19

pandemic, Defendant Elekta Inc. (“Elekta”) respectfully requests that this litigation

be stayed in its entirety pending the completion of the inter partes reviews

(“IPRs”).

      A stay will allow this Court, the parties, and BMI’s new counsel to avoid the

burden of litigating issues that are likely to be mooted by the Patent Office’s

determinations. It is also sensible in view of the Court’s pending reconsideration of

Elekta Limited’s Motion to Dismiss, which may obviate the need for certain

discovery. A stay will further provide BMI’s new counsel additional time to study

the case while allowing both parties to avoid the difficulties of conducting and

coordinating discovery during the current pandemic.

      A stay will also simplify the issues to be resolved by this Court. A stay will

allow the Patent Office’s Patent Trial and Appeal Board (PTAB) to apply its

expertise to resolve the highly technical issues presented by these validity

challenges and thereby provide guidance to the Court for claim construction and

other issues that are common to all of the asserted patents.


                                          1
      Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 6 of 32



      For all of these reasons, and as discussed in more detail below, Elekta

respectfully requests that the Court grant its motion and stay this case

pending conclusion of the IPRs.

II.   HISTORY AND STATUS OF THIS LITIGATION
      BMI filed its initial Complaint against Elekta, Inc. and several of its

affiliated companies on October 16, 2018, in the District of Delaware, and filed its

First Amended Complaint (“FAC”) a few weeks later. (Dkt. 1, 9.) In its FAC,

BMI alleges that the “Defendants” infringe four BMI patents—U.S. Patent Nos.

6,393,096 (“the ’096 Patent”), 6,038,283 (“the ’283 Patent”), 7,015,490 (“the ’490

Patent”) and 7,266,175 (“the ’175 Patent”)—by making, using, selling, offering to

sell, and/or importing radiation therapy machines known as LINACS “in

conjunction with” radiation therapy treatment planning software called Monaco®.

      On the same day that it initiated this lawsuit against Elekta, BMI filed a

similar complaint, also in the District of Delaware, against Varian Medical

Systems, Inc. and Varian Medical Systems International AG (“Varian”).

Declaration of Tamara D. Fraizer in Support of Elekta’s Motion to Stay Case

Pending Inter Partes Review (“Fraizer Decl.”), ¶3. The BMI Complaint against

Varian, like its FAC here, alleges that Varian infringes the ’096 Patent, the ’283

Patent, the ’490 Patent, and the ’175 Patent. It alleges that Varian infringes by

making, using, selling, offering to sell, and/or importing Varian LINACS “in


                                          2
      Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 7 of 32



conjunction with” Varian’s radiation therapy treatment planning software. Id.

      On February 6, 2019, all of the Elekta Defendants responded to the FAC by

filing Motions to Dismiss. Elekta, Inc. also moved, in the alternative, to transfer

the case to the Northern District of Georgia, where Elekta, Inc. is incorporated and

headquartered. (Dkt. 11, 14, 17.) In response, BMI agreed to voluntarily dismiss

Elekta AB and Elekta Holdings U.S., Inc. (Dkt. 28). Before the Delaware Court

addressed the various Motions to Dismiss, however, the Court ordered the parties

in BMI’s two lawsuits (BMI, Varian, and Elekta) to confer regarding

consolidation of the cases and propose a joint schedule. (Dkt. 35.) The Delaware

Court subsequently consolidated BMI’s cases against Varian and Elekta for pre-

trial purposes with a joint Scheduling Order issued on July 15, 2019. (Dkt. 47.)

The Delaware Court eventually granted IMPAC Medical System’s motion to

dismiss and Elekta, Inc.’s motion to transfer (Dkt. 52), and provisionally

transferred Elekta Limited to this Court, pending this Court’s determination of

Elekta Limited’s previously filed motion to dismiss. (Dkt. 54.)

      BMI’s case against Elekta, Inc. and Elekta Limited has been pending in this

Court since July 29, 2019. Upon the transfer, the parties agreed to continue

following the Scheduling Order issued by the Delaware Court until a new

schedule, consistent with this Court’s calendar and this District’s Local Patent

Rules, could be entered. Fraizer Decl., ¶ 4. A new Scheduling Order, however, has


                                          3
      Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 8 of 32



not been entered. Id.

      Fact discovery began last summer, but remains in the early stages. As

required by the District of Delaware’s Local Patent Rules, BMI produced copies

of the patent files and invention documents in June 2019, and Elekta produced its

core technical documents—including the source code for Monaco®, the treatment

planning software at issue in this case—in July 2019. Id., ¶5. BMI served requests

for production of documents in June 2019; Elekta served document requests and

interrogatories in August 2019; and BMI served interrogatories in October 2019.

Id., ¶6. Subject to their objections, the parties responded to interrogatories and

produced documents. Id. BMI served a few further requests in January 2020. Id.

An agreement regarding the procedures for ESI discovery was reached, but the

parties have not yet conducted any ESI discovery. Id., ¶7. No depositions have

been noticed or taken. Id., ¶8.

      In the fall of 2019, the parties exchanged initial infringement and invalidity

contentions for each asserted patent. BMI provided initial infringement

contentions on August 30, 2019, identifying the claims alleged to be infringed

(“the Asserted Claims”). Id., at ¶9. Pursuant to Local Patent Rule 4.2, on

September 27, 2019, Elekta provided noninfringement charts. Id. Elekta also

provided its initial invalidity contentions on November 8, 2019. Id.

      On or about October 18, 2019, Elekta and Varian separately filed petitions


                                           4
      Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 9 of 32



with the Patent Trial and Appeal Board (PTAB) of the US Patent and Trademark

Office (Patent Office), seeking Inter Partes Review (IPR) of all four asserted

patents. Id., ¶10-11; 22-23.

      By order dated December 27, 2019, this Court denied Elekta Limited’s

Motion to Dismiss as moot. (Dkt. 98.) Elekta Limited sought reconsideration and

the Court extended the time for Elekta Limited to answer the FAC until after the

Court decides Elekta Limited’s Motion for Reconsideration. (Dkt. 103, 102.) A

decision on Elekta Limited’s Motion for Reconsideration of Elekta Limited’s

Motion to Dismiss remains pending.

      From December 2019 through March 2020, the parties identified claim

terms they believed required construction by the Court (Dkt. 97), and exchanged

briefs according to the Scheduling Order issued by the Delaware Court. (Dkt. 97.)

Pursuant to that Order, on March 19, 2020, the parties filed consolidations of the

claims construction briefing exchanged by the parties. (Dkt. 107, 108.) The parties

also filed a stipulation confirming that the claim construction hearing scheduled

by the Delaware Court was vacated, and the corresponding technology tutorials

were suspended. (Dkt. 106.)

      In the stipulation filed on March 19, 2020, the parties also noted that BMI

was seeking substitute counsel and agreed to extend the date for substantial

completion of documents, from March 30, 2020 to June 1, 2020. Id.


                                         5
       Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 10 of 32



       Between April 17, 2020 and May 1, 2020, the Patent Office issued

institution decisions on the Elekta and Varian petitions filed against the BMI

patents. Fraizer Decl., ¶¶13-21, 23, Exs. A-I, K. On May 1, 2020 and May 26,

2020, Elekta met and conferred with BMI regarding BMI’s request to extend and

clarify the case schedule, and Elekta’s request to stay the case pending the IPR

proceedings. Id., ¶27. BMI declined to stipulate to a stay. Id.

III.   PATENT OFFICE REVIEW OF THE ASSERTED PATENTS
       On October 18, 2019, Elekta, Inc. filed four Petitions with the Patent

Office’s PTAB, one against each of the asserted patents, seeking Inter Partes

Review (IPR). Fraizer Decl., ¶10. About the same time, Varian filed six IPRs

against the same four patents (splitting its arguments into two petitions for two of

the patents). Id., ¶11.

       Between April 17, 2020 and May 1, 2020, the PTAB issued “institution

decisions” on the Elekta and Varian petitions filed against the BMI patents,

indicating which patents it would review, on what grounds, and explaining the

basis for its decisions. Id., ¶¶13-21, 23, Exs. A-I, K. In brief:


           The PTAB decided to review the ’096 Patent based on

       the two different petitions filed by Varian. The PTAB decided it

       could not review the related ’283 Patent based on an analogous

       Varian petition, because of a procedural mistake by Varian in

                                            6
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 11 of 32



      its filing. Id., ¶¶21-24, Exs. H-K.

           The PTAB also decided to review the ’490 Patent based

      on Varian’s petition, rather than Elekta’s petition. Id., ¶¶16-17,

      Exs. D. E.

           The PTAB decided against review of the ’096 and ’283

      Patents based on Elekta’s substantially identical petitions

      because it interpreted the claim language narrowly (supporting

      Elekta’s claim construction and non-infringement positions in

      this litigation). Id., ¶¶18-19, Exs. F, G.

           The PTAB also decided against review of the ’175 Patent

      based on Varian and Elekta’s petitions, after assessing and

      construing the confusing claim term “intensity map” to have its

      normal meaning (again supporting Elekta’s non-infringement

      position). Id., ¶¶13-15, Exs. A-C.


     In summary, the PTAB instituted IPR proceedings on the ’096 Patent (based

on two petitions), declined to institute an analogous petition against the ’283 Patent

because of a mistake in filing, instituted review of the ’490 Patent and, after

providing a detailed claim construction, declined to institute on the ’175 Patent.

      In a separate proceeding, the Patent Office is also assessing invalidity of


                                            7
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 12 of 32



numerous claims of the ’096 Patent for double-patenting and “obviousness

type double patenting” over claims in the previously issued ’283 Patent. Id.

¶24, Ex. L. The claims being reexamined include Asserted Claims 21, 23,

and 40. Id.

     The following chart shows, for each patent, which of the claims that

BMI alleges to be infringed by Elekta are subject to cancellation by the

Patent Office:


                                                           Asserted Claims
                 All Patents Directed to Optimization      Under Review by
    Patent       of Radiation Therapy Treatment Plans      the Patent Office
                 For Each, Claims Are Directed to:         are shown in
                                                           BOLD

                 Using a cost function to approach
    ’096                                                   18, 21, 23, 31, 32,
                 correspondence of a treatment plan with
    (Dkt. 9,                                               33, 40, 43, 44, 45,
                 a desired CDVH curve or based on
    Ex. B)                                                 46
                 partial volume data

                 Using a cost function to approach
    ’283
                 correspondence of a treatment plan with   6, 7, 10, 12, 24, 25,
    (Dkt. 9,
                 a desired CDVH curve or partial volume    27, 28, 34, 42, 46
    Ex. A)
                 data

    ’490         Choosing collimator angle with cost
    (Dkt. 9,     function having conformality and          1, 4, 10, 17, 18, 19
    Ex. P)       delivery efficiency sub-functions

    ’175         Controlling trade-off between
    (Dkt. 9,     conformality of dose and delivery         1, 8, 11, 13, 19
    Ex. C)       efficiency


      Thus, the Patent Office could cancel most of the Asserted Claims of
                                          8
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 13 of 32



the ’096 and ’490 Patents. In addition, the other two patents are so similar to the

’096 and ’490 Patents that the Patent Office’s decision should impact all of the

asserted patents.

      The ’283 Patent is essentially the parent of the later filed ’096 Patent.

(Fraizer Decl., ¶25.)1 Substantial portions of these two patents are nearly identical.

Id.2 The ’283 and ’096 Patents share the same title and have the same co-inventors.

Moreover, the Asserted Claims of the ’283 Patent are directed to the same subject

matter as the ’096 Patent, and include the same or similar limitations using the

same or similar language. Id.; see, e.g. Elekta’s Claim Construction Brief with Joint

Arguments (Dkt. 108) at 20-22, 37-41, 47-49. Indeed, Asserted Claim 46 of the

’283 Patent is identical to Asserted Claim 40 of the ’096 Patent. For all of these

reasons, issues relating to the ’283 Patent will be informed by the decision about the

’096 Patent.

      The ’175 Patent is related to both of the patents under review by the Patent

Office. It is a “follow-on” to the ’096 Patent, incorporating the ’096 Patent by

reference in its entirety and the disclosures in the ’096 Patent were relied upon


1
  The later-filed ’096 Patent does not, however, claim priority to the application that
issued as the ’283 Patent, as would be the case for formally related patents.
2
  Compare ’096 Fig. 1 with ’283 Fig. 1; ’096 Fig. 2 with ’283 Fig. 2; ’096 Fig. 5
with ’283 Figs. 5A–5B; ’096 Fig. 6A–6B with ’283 Fig. 6A–6B; ’096 at 1:09–4:09
with ’283 at 1:09–4:10; ’096 at 4:30–67 with ’283 at 8:30–57; ’096 at 5:1–8:59 with
’283 at 8:60–12:47; ’096 at 13:9–35 with ’283 at 13:54–14:10; ’096 at 15:30–16:37
with ’283 at 15:47–16:25.
                                           9
      Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 14 of 32



heavily during prosecution. Id., ¶26. The ’175 Patent also addresses the

same fundamental issue as the ’490 Patent: the trade-off between the quality

of a radiation therapy treatment plan and the efficiency of delivering the

treatment. The Asserted Claims of the ’175 Patent, just like those of the ’490

Patent, require a “cost function” with one component that considers quality

and another that considers efficiency. Thus, issues relating to the ’175 Patent

will be informed by the decisions on both the ’096 and the ’490 Patents.

IV.   LEGAL STANDARD
      District Courts have broad discretion and inherent authority to stay

proceedings “as an incident to its power to control its own docket.” Clinton v.

Jones, 520 U.S. 681, 706 (1997); Landis v. N. Am. Co., 299 U.S. 248, 254-

55 (1936). This includes the authority to stay cases pending IPR. Murata

Mach. USA v. Daifuku Co., 830 F.3d 1357, 1361 (Fed. Cir. 2016) (noting

Congress did not prescribe any particular factors that district courts must

consider in deciding whether to stay pending IPR); Ethicon, Inc. v. Quigg,

849 F.2d 1422, 1426-27 (Fed. Cir. 1988) (noting statutes authorizing IPR do

not need to grant a district court the power to stay related litigation, because

“such power already resides with the Court”).

      In determining whether a stay is in the interests of justice, a District

Court must decide whether “the benefits provided by staying the litigation


                                          10
         Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 15 of 32



outweigh the potential drawbacks.” Tomco2 Equip. Co. v. Se. Agri-Sys., Inc., 542

F. Supp. 2d 1303, 1307 (N.D. Ga. 2008); see also, e.g., Intellectual Ventures II

LLC v. SunTrust Banks, Inc., 2014 U.S. Dist. LEXIS 142295, at *6-*7, Case No.

1:13-cv-02454-WSD (N.D. Ga. Oct. 7, 2014).

         Courts in this district and many others typically weigh three factors in their

assessment: (1) “whether discovery is complete and a trial date has been set”; (2)

“whether a stay will simplify the issues in the case”; and (3) “whether a stay would

unduly prejudice or present a tactical disadvantage to the nonmovant.” Tomco2

Equip. Co., 542 F. Supp. 2d at 1307 (citing Xerox Corp. v. 3Com Corp., 69 F.

Supp. 2d 404, 406 (W.D.N.Y.1999)); see also Murata Mach. USA, 830 F.3d at

1361 (noting that district courts “typically” analyze stays under this three-factor

test).

         Courts may consider other factors, as well, such as the burden that the

litigation places on the court and the parties. Murata Mach. USA at 1361

(“Attendant to the district court’s inherent power to stay proceedings is the court’s

discretionary prerogative to balance considerations beyond those captured by the

three-factor stay test. [For example,] [t]he burden litigation places on the court and

the parties when IPR proceedings loom is one such consideration . . . .”); see also

IOENGINE, LLC v. PayPal Holdings, Inc., 2019 U.S. Dist. LEXIS 141545, at *11-

*12, Case Nos. 18-452-WCB; 18-826-WCB (D. Del. Aug. 21, 2019) (explaining


                                            11
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 16 of 32



that because one of the benefits of IPR is “relieving the courts of some of the

burdens of deciding issues of obviousness and anticipation, and saving the

courts from having to adjudicate infringement claims based on patents of

questionable validity,” this fourth “burden” factor is properly and commonly

considered in assessing a motion to stay pending IPR).

V.    ARGUMENT
      This action should be stayed pending resolution of the instituted IPR

proceedings. Each of the factors considered by district courts in similar

circumstances favors a stay, BMI has just retained new counsel, the current

Covid-19 pandemic is heavily impacting civil litigation in this District, and

the benefits provided by staying the litigation clearly outweigh any potential

drawbacks.

      A.     The status of the instant action weighs in favor of a stay.
      In determining whether a stay is appropriate, one significant factor is

the progress of the litigation, in particular, whether discovery is complete

and a trial date has been set. Tomco2 Equip. Co., 542 F. Supp. 2d at 1307;

see also Ethicon LLC v. Intuitive Surgical, Inc., 2019 US Dist LEXIS 45452,

at *6-*7, Case No. 17-871-LPS (D. Del. March 20, 2019).

      Here, discovery has only just begun. Although some documents and

Elekta’s source code for Monaco were exchanged or otherwise made


                                         12
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 17 of 32



available for inspection, the parties have yet to exchange ESI discovery or

complete their meet and confer regarding prior written discovery requests. No

depositions have occurred, and expert discovery has not started. Indeed, BMI’s

new counsel only appeared in March 2020 and recently requested a further

extension of the existing discovery deadlines into next year. No trial date has been

set, nor has the Court held a Claim Construction hearing or issued a Claim

Construction Order. Moreover, a revised scheduling order, consistent with the local

rules of this Court, remains to be entered. Therefore, full consideration of this

factor strongly favors a stay.

      Prior decisions of Courts in this District fully support the entry of a stay in

this instance. In Interface, Inc. v. Tandus Flooring US, LLC, the Court found this

factor favored a stay where a trial date had not been set and the close of discovery

was three months away. 2013 U.S. Dist. LEXIS 158608, at *13, Case No. 4:13-cv-

46-WSD (N.D. Ga. Nov. 5, 2013) (citing Tomco2 Equip. Co., 542 F. Supp. 2d at

1312).

      In Tomco2 Equip. Co., the Court found this factor favored a stay where a

trial date had not been set and discovery had not closed. Even though it was

relatively late in discovery, the Court noted that both parties sought to extend

discovery. 542 F. Supp. 2d at 1312.

      In Graywire, LLC v. Ciena Corp., the Court found this factor favored a stay


                                          13
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 18 of 32



where the parties had not yet conducted substantial discovery, a trial date

had not been set, and the parties had not yet filed dispositive motions. 2009

U.S. Dist. LEXIS 131906, at *21, Case No. 1:08-cv-2993-BBM (N.D.

Georgia July 17, 2009) (citing Southwire Co. v. Cerro Wire, Inc., 2009 U.S.

Dist. LEXIS 131922, at *12-*13, Case No. 3:08-cv-92-JTC (N.D. Ga.

2009)). Other than Elekta Limited’s motion to dismiss for lack of personal

jurisdiction, no dispositive motions have been filed in this case by either

party.

         Even though claim construction briefing is complete in this case, this

fact does not change the assessment of the “progress” factor. The court has

not held a hearing on claim construction nor has it issued a claim

construction order. See Convergence Techs. (USA), LLC v. Microloops

Corp., 2012 U.S. Dist. LEXIS 51794, at *12, No. 5:10-cv-02051-EJD (N.D.

Cal. April 12, 2012) (finding the completion of claim construction briefing

had “only minimal impact” on its analysis, because the case had not yet

reached the “point of no return” in terms of its procedural posture).

         The Court also has not yet issued a decision on Elekta Limited’s

request for reconsideration of the Court’s Order finding its Motion to

Dismiss for Lack of Personal Jurisdiction to be moot, and Elekta Limited has

yet to provide an Answer to the complaint in this action. (Dkt. 103, 102.)


                                           14
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 19 of 32



Should the Court dismiss Elekta Limited, a UK company, the scope of document

collection and discovery in this action would be reduced substantially. A stay

pending resolution of Elekta Limited’s Motion to Dismiss would obviate the

needsfor discovery from Elekta Limited, as noted in the Court’s Standing Order

(page 4). This is another reason the status of the case favors a stay.

      B.     A stay will simplify the issues before this Court.
      Another factor considered is whether a stay will simplify the issues in the

case. Tomco2 Equip. Co., 542 F. Supp. 2d at 1307.

      Here, a stay will allow the Patent Office to determine the validity of most of

the Asserted Claims in two of the four asserted patents. If the PTAB finds the

Asserted Claims invalid, and the decision is either not appealed or upheld on

appeal, all of the issues relating to each of those claims will be eliminated from the

case. In its institution decisions, the PTAB already found there was a “reasonable

likelihood” that at least one claim in each IPR would be cancelled.

      In addition, the PTAB’s opinions will be helpful to the Court and the parties

in assessing other Asserted Claims and other invalidity issues. The PTAB’s

determinations and opinions may even foster resolution or settlement of the case in

its entirety. At the very least, and regardless of the outcome, a stay pending the

issuance of Final Written Decisions in the IPRs will reduce the number and/or

scope of issues to be addressed in this litigation because Elekta is joining the IPRs


                                          15
      Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 20 of 32



and therefore will be estopped from making the same arguments in this

litigation.

       Thus, and as explained in more detail below, a stay will usefully

simplify the issues before this Court.

               1.   The Patent Office will decide the validity of most of the
                    asserted claims in two of the asserted patents.
       Simplification does not require that all, or even a majority, of the

claims asserted in a district court case be under review by the Patent Office.

Graywire, LLC, 2009 U.S. Dist. LEXIS 131906, at *21 (“[S]implification of

issues can occur even when all of the issues potentially at stake will not be

resolved.”) (emphasis in original); Intellectual Ventures II LLC, 2014 U.S.

Dist. LEXIS 142295 at *7-*8 (“Even if the PTAB concludes that some, but

not all, the Patents are invalid, the scope of this case may be significantly

narrowed.”).

       Here, the Patent Office is reviewing two of the four patents-in-suit and

will decide the validity of five of the six Asserted Claims in the ’490 Patent

in the pending IPR proceeding. It will decide the validity of seven of the

eleven Asserted Claims in the ’283 Patent, four of them in two IPR

proceedings and another three in a reexamination proceeding. This is a

substantial portion of the Patents and the Asserted Claims in this case.

       These statistics, alone, indicate a simplification of issues. See, e.g.,

                                            16
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 21 of 32



Intellectual Ventures II, LLC, 2014 U.S. Dist. LEXIS 142295, *7, *10 (granting

stay where instituted IPRs addressed two of five patents-in-suit); IOENGINE, 2019

U.S. Dist. LEXIS 141545, at *8 (granting stay where instituted IPRs addressed one

of three patents-in-suit and 25 percent of Asserted Claims); ACQIS, LLC v. EMC

Corp., 109 F. Supp. 3d 352, 357 (D. Mass. 2015) (granting stay where instituted

IPRs addressed two of eleven patents-in-suit and 14 percent of Asserted Claims).

             2.     The Patent Office’s determinations on the ’096 Patent
                    claims should apply to similar ’283 Patent claims
      The Patent Office’s decisions on the validity of claims in the ’096 Patent will

also simplify the issues regarding claims asserted in the ’283 Patent.

      As noted above, the ’096 and ’283 Patents are substantially similar.

Importantly, the Asserted Claims in the ’283 Patent are very similar to claims of the

’096 Patent that are under review, sometimes differing by only a few words or an

added limitation. In addition, prior art and grounds being examined in the IPRs on

the ’096 Patent are applicable to the ’283 Patent. For these reasons, findings in this

IPR regarding the validity of the ’096 Patent claims may apply equally, or at least

substantially, to Asserted Claims in the ’283 Patent.

      Indeed, if the ’096 Patent claims are invalidated in this IPR, the Court may

be able to adopt and apply the Patent Office’s reasoning to invalidate Asserted

Claims of the ’283 Patent. See ACQIS, 109 F. Supp. 3d at 357 (noting the

“similarity of inventive disclosure” and “similar specifications” of the patents

                                          17
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 22 of 32



under review with other patents-at-issue, as well as overlap in the “inventive

elements” in claims under review with other claims).

      At the very least, the Patent Office’s interpretation of claim limitations

that occur in both the ’096 and ’283 Patents will be helpful to the Court in

assessing the Asserted Claims of the ’283 Patent. Similarly, the Patent

Office’s interpretation of publications that are prior art to both patents will be

helpful to the Court in assessing that prior art with respect to the Asserted

Claims of the ’283 Patent.

             3.     The Patent Office’s analysis will simplify assessments of all
                    Asserted Patents and all Asserted Claims
      The Patent Office’s determinations on certain claims in the ’096 and

’490 Patents will also simplify the assessments of Asserted Claims in the

other Asserted Patents.

      As noted above, all of the patents-at-issue focus on the same general

subject matter—optimization of radiation therapy treatment planning. This is

a sophisticated and challenging area of technology, as indicated by the

PTAB’s determinations that the level of ordinary skill in the art would

require “at least a master’s or doctoral degree in radiation dosimetry,

physics, medical physics, or medicine, or equivalent disciplines” and “three

years of clinical experience in radiation treatment planning.” (Fraizer Decl.,

¶16, Ex. D at 7; ¶20, Ex. H at 9; ¶21, Ex. I at 9.) The PTAB judges have

                                           18
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 23 of 32



science and engineering backgrounds in the relevant technology, as well as

extensive experience with patents, making it highly likely that their interpretations

of this challenging subject matter will be of substantial help to this Court in

assessing the interpretation, validity, and infringement of the patents-at-issue.

Tomco2 Equip. Co., 542 F. Supp. 2d at 1309 (“‘[T]he technical expertise provided

by the [Patent Office] proceeding will be helpful to the Court on any issues that

remain.’”); Graywire, LLC, 2009 U.S. Dist. LEXIS 131906 at *20-*21 (noting that

if the claims are upheld, “the court will have the assistance of ‘the expert view of

the [Patent Office]’ to facilitate its analysis” of the patent claims).

      In addition, the PTAB will be able to provide useful assessments and

interpretations of prior art that is shared between the patents-at-issue. For example,

prior art being considered in one IPR against the ’096 Patent was relied upon in the

mis-filed petition against the ’283 Patent. In addition, the primary prior art

reference cited in two of the petitions against the ’175 Patent (Webb 2001) is being

relied upon in the IPR of the ’490 Patent. The PTAB’s analysis of and decisions on

the ’096 and ’490 Patents will address relevant features of these prior art references,

and will be of general help to this Court in assessing the ’283 and ’175 Patents in

view of these references. See In re Etter, 756 F.2d 852, 857 (Fed. Cir. 1985) (“[A]n

auxiliary function [of the Patent Office’s review] is to free the court from any need

to consider prior art without the benefit of the PTO’s initial consideration”).


                                           19
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 24 of 32



             4.     Elekta’s validity defenses in the litigation will be limited by
                    IPR estoppel.
      The benefits derived from the simplification of issues resulting from a

stay do not depend on the outcome of IPR proceedings. Even a decision by

the PTAB to sustain any claim will simplify issues, because the scope of

Elekta’s prior art-based invalidity defenses will be narrowed by IPR

estoppel. See 35 U.S.C. § 315(e)(2); see also Tomco2 Equip. Co., 542 S.

Supp. 2d 1309 (noting “the inter partes reexamination is very likely to

simplify issues before this Court because the defendant cannot relitigate any

of the issues determined by the PTO”); Graywire, LLC, 2009 U.S. Dist.

LEXIS 131906 at *19-*20 (noting that the estoppel “presents a ‘compelling

reason’ to grant a stay”).

      Elekta will be estopped from arguing the invalidity of the challenged

claims in this Court based on the same prior art publications presented in the

IPR, as well as on any other prior art publications actually known or that

reasonably should have been known at the time of filing the IPR Petition.

This is because Elekta recently moved to join the instituted IPRs by filing

“copycat” petitions based on the same grounds as the instituted Petitions.

Elekta agreed to serve in an understudy role, allowing Varian’s counsel to

take the lead in the joined IPR proceedings, but Elekta will assume the

primary role should Varian’s counsel stop actively participating in the IPR

                                         20
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 25 of 32



proceeding. Such motions, with the agreement to be estopped in the same way as

the initial filer, are granted as a matter of course. Thus, even if the PTAB sustains

the challenged claims, a stay will simplify the issues in the instant action by

narrowing Elekta’s prior art-based invalidity defenses.

      C.     A stay will reduce the resource burden on this Court and the
             parties.
      The Patent Office’s determinations may not only reduce the number of

Asserted Claims, they will address technical issues, patent disclosures, and prior

art shared between the various patents-at-issue. In so doing, determinations and

findings made in the IPRs may eliminate disputes relating to claim construction

and the prior art, reduce the complexity, cost and the length of the litigation, and

help the Parties and this Court focus the issues, defenses, and evidence to be

presented at trial. See, Interface, Inc., 2013 U.S. Dist. LEXIS 158608 at *12 (citing

Tomco2 Equip. Co., 542 F. Supp. 2d at 1308).

      Should this case not be stayed, the parties will proceed with fact and expert

discovery on issues that may be mooted or changed by the determinations of the

Patent Office. Graywire, LLC, 2009 U.S. Dist. LEXIS 131906 at *17 (“[A]bsent a

stay, the parties may end up conducting a significantly wider scope of discovery

than necessary . . . .”). For example, the PTAB’s invalidation of any Asserted

Claims would eliminate the need for expert discovery as to those claims, while the

PTAB’s sustaining of any claims could drastically reduce the prior art to be

                                          21
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 26 of 32



included in fact and expert discovery. In either case, the PTAB’s

determinations would moot much of the work the parties and their experts

would otherwise have to complete before trial, and eliminate repeating

aspects of fact and expert discovery.

      For example, the patentee may amend its claims as part of the IPRs.

This could present new issues of claim construction requiring further

briefing and decision by the Court, or eliminate issues previously presented.

In the former case, the Court may need to repeat the process of claim

construction; in the latter case, the Court will have wasted precious judicial

resources deciding issues that ultimately did not matter. Tomco2 Equip. Co.,

542 S. Supp. 2d at 1308-9 (“[I]f the Court makes a determination with regard

to the original patent claim and the claim is changed, then the Court’s

analysis is for naught.”); Graywire, LLC, 2009 U.S. Dist. LEXIS 131906 at

*17 (“[A]bsent a stay, . . . the court may waste time examining the validity

of claims which are modified or eliminated altogether”).

      D.     The impact of COVID-19 on this Court and civil cases in general
             further supports granting a stay at this time.
      The current pandemic has significantly impacted the scheduling and

handling of criminal and civil cases in this District. See General Order 20-01

and the First, Second, Third and Fourth Amended General Orders 20-01. In

view of the existing (and likely future) delays occasioned by the COVID-19

                                          22
        Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 27 of 32



pandemic, the need to focus limited judicial resources on the speedy resolution of

criminal matters is likely to continue for some time and will require the Courts to

prioritize criminal cases over civil matters such as this case for patent infringement.

This unprecedented situation and the lack of any real prejudice to BMI, as discussed

more fully in the next section, further support the entry of a stay in this case at this

time.

        In addition, if this case is not stayed, the different restrictions on non-

essential travel and meetings during this pandemic imposed by the Countries, States

and local governments where the parties and their counsel are located will create

significant logistical problems. Elekta’s current counsel, for example, are still

subject to “stay at home orders” that prohibit all non-essential travel. As mentioned

earlier, no depositions have taken place in this case and no ESI information

exchanged. Under the current COVID-19 restrictions in place for Elekta Inc., the

Company does not have its normal capabilities to look for and collect any ESI

information ultimately agreed to for exchange. Should this case be stayed until the

final disposition of the pending IPRs, there is a substantial likelihood that any

COVID-19 related logistical difficulties will be eliminated or substantially reduced.




                                             23
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 28 of 32



      E.     A stay would not cause BMI to suffer undue prejudice or give
             Elekta an unfair tactical advantage.
      The PTAB’s decisions in the IPRs should issue by May 3, 2021.3 BMI’s new

counsel has already approached Elekta’s counsel about extending the discovery cut-

off well into 2021, and BMI will not suffer undue prejudice or suffer a tactical

disadvantage by the requested stay.

      The mere delay to these proceedings, on its own, does not establish

undue prejudice to BMI, especially in view of the benefits of the Patent

Office’s review. See, e.g., Interface, Inc., 2013 U.S. Dist. LEXIS 158608 at

*15 (noting that any delay that may occur while the PTO review is processed

is outweighed by the benefits of awaiting PTO review).

      While BMI claims that its treatment planning software competes with

Elekta’s Monaco treatment planning software, BMI does not purport to sell

the LINACs the software is used on. Moreover, BMI has produced no

discovery to date suggesting that it is presently active in the U.S. market for

external beam radiation therapy, let alone that it is Elekta’s direct

competitor. Despite filing this case almost 2 years ago, BMI has never

sought preliminary injunctive relief and money damages appear to be the


3
 The PTAB is generally required to complete IPR proceedings within one year of
institution. 37 C.F.R. § 42.100(c). The deadlines for the PTAB to issue final
written decisions under this statute, given the dates of its institution decisions, are
April 26, 2021 for the ’490 petition, and May 3, 2021 for the ’096 petitions.
                                           24
      Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 29 of 32



preferred remedy. Therefore, BMI will not suffer any irreparable harm from a stay

of the case. Tomco2 Equip. Co. at 1308 (noting “‘the availability of money

damages [and possible interest] is sufficient to protect plaintiff from prejudice’”).

      There is also no dilatory motive in Elekta’s current efforts to join the IPRs.

Elekta filed its own IPR petitions within the statutory period, has timely moved to

join the IPRs that were instituted, and now promptly files this motion to stay. The

benefits of waiting for the properly requested review of the Patent Office, including

the significant simplification of issues, substantially outweighs the relatively short

delay that would result from a stay of this litigation. See Interface, Inc., 2013 U.S.

Dist. LEXIS at *15-*16 (finding similarly).

VI.   CONCLUSION
      For all of the foregoing reasons, Elekta respectfully requests this Court to

stay this action in its entirety pending the completion of the IPR proceedings on the

’490 and ’096 Patents, including the completion of any appeals.




                                          25
    Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 30 of 32



                                  Respectfully submitted,

Dated: May 29, 2020               By: /s/ Ronald S. Lemieux
                                      Petrina A. McDaniel
                                      Georgia Bar No. 141301
                                      petrina.mcdaniel@squirepb.com
                                      SQUIRE PATTON BOGGS (US) LLP
                                      1230 Peachtree Street NE
                                      Suite 1700
                                      Atlanta, GA 30309
                                      Telephone: (678) 272-3224
                                      Facsimile: (678) 272-3211

                                     Ronald S. Lemieux (Admitted Pro Hac Vice)
                                     ronald.lemieux@squirepb.com
                                     Tamara D. Fraizer (Admitted Pro Hac Vice)
                                     tamara.fraizer@squirepb.com
                                     Vid R. Bhakar (Admitted Pro Hac Vice)
                                     vid.bhakar@squirepb.com
                                     SQUIRE PATTON BOGGS (US) LLP
                                     1801 Page Mill Road, Suite 110
                                     Palo Alto, CA 94304-1043
                                     Telephone: (650) 956-6500
                                     Facsimile: (650) 843-8777

                                     Christopher W. Adams (Admitted Pro Hac
                                     Vice)
                                     christopher.adams@squirepb.com
                                     SQUIRE PATTON BOGGS (US) LLP
                                     2550 M Street NW
                                     Washington, DC 20037
                                     Telephone: (202) 457-6326

                                     Theresa Rakocy (Admitted Pro Hac Vice)
                                     theresa.rakocy@squirepb.com
                                     SQUIRE PATTON BOGGS (US) LLP
                                     4900 Key Tower 127 Public Square
                                     Cleveland, OH 44114
                                     Telephone: (216) 479-8500


                                   26
     Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 31 of 32



                       CERTIFICATION UNDER L.R. 7.1.D.
         Pursuant to Northern District of Georgia Civil Local Rule 7.1.D., the

undersigned counsel certifies that the foregoing filing is a computer document and

was prepared in Times New Roman 14 point font, as mandated in Local Rule

5.1.C.

                                                      Ronald S. Lemieux




                                           27
        Case 1:19-cv-03409-MLB Document 128-1 Filed 05/29/20 Page 32 of 32



                           CERTIFICATE OF SERVICE
         I hereby certify that I have this day served a copy of the ELEKTA’S

MOTION TO STAY PENDING INTER PARTES PREVIEW to all counsel of

record via the Court’s CM/ECF system.

         This 29th day of May, 2020.

                                                 Ronald S. Lemieux




010-9072-3782/4/AMERICAS




                                        28
